Citation Nr: 1629756	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-45 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disability, claimed as hiatal hernia with esophagitis.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability, to include the development of diabetes mellitus, resulting from VA's prescription of Zyprexa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The Veteran testified at a September 2011 hearing before the undersigned Veterans Law Judge (VLJ) held by videoconference.  In an April 2012 decision, the Board found that new and material evidence had been submitted sufficient to reopen the previously-decided issues of entitlement to service connection for a gastrointestinal disability and hepatitis C.  The Board remanded the reopened issues for further development, as well as the issues of entitlement to service connection for a left shoulder disability and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability, including diabetes mellitus, caused by VA care.  The case has since been returned to the Board for further appellate consideration.

The issues of entitlement to service connection for hepatitis C and a left shoulder disability, and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by VA's prescription of Zyprexa are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been in sound condition with regard to his gastrointestinal (GI) system at the time he entered active duty, as his enlistment examination does not note the presence of any GI abnormality or defect on clinical evaluation; the evidence does not clearly and unmistakably demonstrate that a GI disorder pre-dated such service.

2.  The evidence is at least in equipoise that the Veteran's current hiatal hernia and Barrett's esophagitis represent a continuation of the hiatal hernia and esophagitis which arose during service.


CONCLUSION OF LAW

The criteria for service connection for hiatal hernia and Barrett's esophagitis have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required has been satisfied with respect to the issue of entitlement to service connection for a GI disability, the Board concludes that this duty does not preclude adjudication of the claim at this time, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered with respect to this issue.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
 § 1111 (West 2014).  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

The term "noted" in section 1111 of the statute denotes only such conditions as are recorded in examination reports.  History provided by the veteran of the pre-service existence of conditions, recorded at the time of the entrance examination, does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence of record, and may consider the source's self-interest, desire for monetary gain, and demeanor when making the statement.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

III.  Gastrointestinal Disorder:  Hiatal Hernia and Barrett's Esophagitis

The Veteran has asserted that he continues to suffer from hiatal hernia and esophagitis that arose during active military service.

The Veteran's service treatment records (STRs) have been associated with his claims file.  A July 1972 enlistment examination documented the presence of pes planus, but no gastrointestinal (GI) disorder, on clinical evaluation.  The Veteran reported a medical history of a suspected stomach ulcer in approximately 1971.  Gastrointestinal X-rays performed came back negative, without sequelae.  Following complaints of symptoms of vomiting and weakness, the Veteran underwent  GI consultation In October 1973, where an esophagoscopy resulted in diagnoses of recurrent peptic ulcer disease, esophagitis, and hiatal hernia.  In November 1973, the Veteran was admitted to the hospital as an inpatient for approximately one week for hiatal hernia with esophagitis.  A November 1973 STR classified this GI disorder as "line of duty", and noted that the Veteran had experienced recurrent symptoms since age 14, with diagnosis made during gastroscopy of October 1973.  The final diagnosis was hiatal hernia and esophagitis secondary to hiatal hernia.  A January 1974 STR documents the Veteran's reports of being kicked in the stomach with bright red blood in emesis, followed by coffee ground emesis and a trip to the hospital where it was demonstrated that he had abdominal tenderness, and blood was found in his naso-gastric tube.  An assessment was made of intermittent esophagitis and bleeding, with the altercation re-activating the disease prior to hospital discharge once the Veteran became asymptomatic.  The Veteran's separation report of medical history includes his report that his health was "pretty good" other than hiatal hernia and ulcer treatment.

The Veteran's VA treatment records dating back to 1995 demonstrate repeated participation in the Substance Abuse Treatment Program, mostly for alcohol detoxification.  At the Board hearing, the Veteran testified that prior to service, he suffered from peptic ulcer and heartburn, but that his stomach problems as a child had gone away prior to service and felt very different from his GI symptoms during service.  The Veteran also stated that his VA physicians have told him that his hernia is an ongoing process, and that the breakdown of his esophagus has been occurring since service.

The Veteran was provided with a VA examination of his GI system in September 2012.  The VA examiner noted that the Veteran was diagnosed with hiatal hernia and Barrett's esophagus in 2006, with endoscopy from March 2009 demonstrating severe Barrett's esophagitis and hiatal hernia, and that the Veteran reported having a stomach ulcer as a child, which was treated with over the counter antacids and oatmeal.  The examiner noted that the enlistment examination includes a statement of suspected ulcer, 1971.  He concluded that the claimed GI condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service disease, illness or injury.  The examiner reasoned that the Veteran's long history of alcohol and drug abuse after service was the most likely cause of his chronic esophagitis, noting that the records do not show chronic recurrence of a stomach ulcer.  No opinion was given regarding the etiology of the hiatal hernia, merely quoting the beginning of a medical article from UpToDate stating that "hiatus hernia is a frequent finding...."

When considering the evidence of record under the aforementioned law and regulations, the Board finds that the evidence has at least reached the point of equipoise regarding whether the Veteran's current hiatal hernia and Barrett's esophagitis are a continuation of the hiatal hernia and esophagitis that arose during his period of active military service.

As an initial matter, the presumption of soundness applies in this case, as the Veteran's July 1972 entrance examination, conducted while the Veteran was a member of the Army National Guard, only noted the presence of pes planus, and contained no notation of any gastrointestinal abnormality or defect found on clinical evaluation.  See 38 U.S.C.A. § 1111.  Although the Veteran reported a history of stomach ulcers as a child and a suspected ulcer in 1971, the report indicates that GI X-rays came back negative, without sequelae noted.  This reported history provided by the Veteran of the possible pre-service existence of stomach ulcer does not, in itself, constitute a notation of a pre-existing condition.  See 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Despite the VA examiner's statement that the claimed condition clearly and unmistakably preexisted service, the Board finds that such conclusion was based upon the Veteran's reported history recorded in the STRs as opposed to any conclusive medical evidence demonstrating the existence of a pre-service GI defect or abnormality, and as such is not dispositive.  As there is no definitive evidence demonstrating that a GI disorder exited prior to service, the government has not met the burden necessary to rebut the presumption of soundness.

Given the VA examiner's conclusion that the current GI disabilities pre-existed service, and the Veteran's testimony at the September 2011 hearing that doctors have told him that his hernia and esophageal breakdown are ongoing process that have been continuing since service, the Board finds the evidence to be at least in equipoise as to the question of whether the Veteran's current hiatal hernia and Barrett's esophagitis initially arose during his active military service.  The Veteran is competent to report what he was previously told by physicians, and the Board finds no reason to doubt the credibility of such statement.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis).  Additionally, although the VA examiner stated that the Veteran's long history of alcohol and drug abuse after service likely caused the chronic esophagitis, such statement is inconsistent with his overall conclusion that the claimed condition pre-dated service.  The examination report further contains no explanation as to how the post-service substance use caused the current GI disorders, particularly considering that diagnoses of hiatal hernia and esophagitis were clearly documented in October 1973 and November 1973 STRs.  The persuasive value of the examiner's conclusion that the esophagitis and hiatal hernia pre-existed, rather than arose during, service similarly suffers from a lack of clarity that all significant facts were considered; while the examiner acknowledged that an entrance exam documented prior suspected ulcer, the pertinent fact that GI X-ray results at that time were negative and without demonstrating sequelae was not clearly considered.  See Nieves-Rodriguez at 304 (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

In conclusion, the evidence of record demonstrates that the Veteran has current disabilities of hiatal hernia and Barrett's esophagitis, the Veteran's service treatment records contain clear diagnoses of hiatal hernia and esophagitis, and, resolving all reasonable doubt in the Veteran's favor, the evidence is at least in equipoise that the former represents a continuation of the latter.  Thus, the Board will resolve all reasonable doubt in favor of the Veteran to find that the current hiatal hernia and Barrett's esophagitis arose during military service, thus warranting service connection on a direct basis.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for hiatal hernia and Barrett's esophagitis is granted.


REMAND

The Board has determined that additional development is needed prior to adjudication of the remaining issues on appeal.
Pursuant to the Board's April 2012 remand instructions, the Veteran was provided with a VA examination regarding his claim of entitlement to service connection for hepatitis C in September 2012.  The Board directed that the examiner list all reported risk factors present during and since separation from service, and state an opinion as to the etiology of the Veteran's current hepatitis C.  The September 2012 VA examination report notes review of the claims file, and states that the Veteran's hepatitis C was first diagnosed in 1998, but a review of the treatment records conducted by the examiner includes a 1996 VA substance abuse treatment discharge note which noted a history of hepatitis B and hepatitis C.  The examiner noted the presence of alcohol and drug abuse during and following service, with treatment notes recording the Veteran's report of intravenous (IV) drug use, with only new needles.  Finally, the examination report documents time in prison from 1978 to 1983 where he suffered a sexual assault, and several years on the street panhandling and dealing drugs.  For applicable hepatitis risk factors, the report checks IV drug use or intranasal cocaine use, other direct percutaneous exposure to blood (tattoos-Germany and reported history of injecting morphine), and blood transfusion with knee surgery in 1973.  The examiner stated an opinion that the claimed condition was less likely than not incurred in or caused by service, reasoning that the records do not show a clear risk factor for hepatitis C while in service and that risk factors reported at the time of the examination were not as extensive as those found in review of post-discharge medical records.  He continued that these numerous risk factors included incarceration, abuse of both alcohol and drugs, and a period of homelessness.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As an initial matter, although the remand discussed the Veteran's reports of exposure to blood and needle sticks during service as an army medic and testimony that he might have been exposed to hepatitis C via air gun inoculation during service, the examiner made no mention of such reported exposures, and did not check the applicable box for accidental exposure to blood by health care workers (to include combat medic or corpsman) as one of the Veteran's risk factors.  The Board notes that the Veteran's DD Form 214 confirms that he served in a military occupational specialty involving medical care, with other service personnel records noting assignment to the 2d General Hospital nursing service for a period of time during service.  As it is not clear that the VA examiner considered the Veteran's reports of in-service blood exposures as an army medic or via air gun inoculation, the medical opinion and report provided are found to be inadequate for adjudicatory purposes, and found to not substantially comply with the Board's remand directives.   Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that although the VA examination report states that hepatitis C was diagnosed in 1998, VA treatment records document initial diagnosis many years prior.  A January 2001 neurosurgery health and physical note includes a review of systems stating that the Veteran tested positive for hepatitis B in 1975, with treatment at that time.  An August 1996 admission record for alcohol intoxication states that the Veteran was positive for hepatitis C in 1977, with a January 1996 treatment record noting a history of hepatitis B and C, and a November 1995 treatment discharge addendum documenting a history of hepatitis C.  The record reflects that the Veteran was incarcerated from 1978 to 1983 with the Utah state prison and from 1989 to 1991 in an Idaho prison.  On his February 1981 claim for service connection for a right knee disability, the Veteran stated that he received treatment at the Utah state prison.  As the VA examiner opined that significant post-service risk factors were more likely the cause of the Veteran's hepatitis C than any in-service exposure, early treatment records potentially documenting early hepatitis testing could be of considerable value in substantiating the Veteran's claim.  On remand, the AOJ should take action to request records of the Veteran's treatment at each prison healthcare facility, obtaining from the Veteran any information and/or authorizations necessary for identification and release of the records to VA.

With respect to the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, the Board's April 2012 remand directed that a VA medical opinion be provided on the questions of whether the Zyprexa prescribed by VA caused the Veteran's diabetes mellitus, and if so, whether the prescription of such medication represented carelessness, accident, negligence, lack of proper skill, error in judgment, or similar fault by VA, or whether the resulting diabetes mellitus represented an event not reasonably foreseeable stemming from the prescribed medication.  The Veteran was provided with a VA examination in September 2012, where he reported ceasing alcohol use after a detox admission in March 2009, with diagnosis of diabetes mellitus, type II later that year at the Hot Springs VA medical center (VAMC), reportedly when he was on Zyprexa.  He was initially treated with Metformin, which was stopped following a 40 pound weight loss during treatment for hepatitis C and resulting decrease in A1C level.  The examiner noted that the medical records showed a strong family history of diabetes mellitus type II.  Although the opinion requested by the remand concerned whether additional disability, to include the development of diabetes mellitus, type II, was proximately caused by VA treatment (in this case, the prescription of Zyprexa), the examination report states an opinion that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  As rationale, the examiner stated that the Veteran had multiple risk factors for developing diabetes mellitus, including a strong family history, heavy alcohol use, medication use, and weight gain, specifically noting that the Veteran was abusing alcohol at the time of the diagnosis, which can cause decreased insulin production from the pancreas.  The examiner then cited medical literature from UpToDate indicating that diabetes mellitus is among the adverse reactions to Zyprexa which occur less than one percent of the time.  To the extent that the examiner did not address the questions posed, there has not been substantial compliance with the Board's remand instructions, and remand is needed to obtain a supplemental opinion addressing these questions.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's claim of entitlement to service connection for a left shoulder disability, the Veteran reported to the September 2012 VA examiner that his shoulder began bothering him in approximately 1978 or 1979.  As outstanding medical treatment records from periods of imprisonment shortly thereafter may demonstrate the presence of shoulder pathology prior to the onset in 2000 demonstrated in VA treatment records currently associated with the file, and such records are being requested on remand, the Board will also remand the appeal seeking service connection for a left shoulder disability to allow for consideration of any relevant additional evidence associated with the claims file following remand.

Accordingly, the claims are REMANDED for the following action:

1.  Contact the Veteran and request further information identifying the facilities at which he was incarcerated from 1978 to 1983 and from 1989 to 1991, previously referenced by the Veteran as Utah state prison and a prison in Idaho, respectively.  After obtaining any necessary release or authorizations from the Veteran, request the clinical records of the Veteran's treatment  with these prison healthcare systems for his periods of incarceration.  All efforts to obtain such records must be fully documented and associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.  Thereafter, refer the Veteran's claims file to a VA clinician with appropriate expertise ("reviewer") for a supplemental medical opinion regarding whether the Veteran suffered additional disability resulting from VA treatment, specifically, in prescribing him Zyprexa.  The reviewer must review all pertinent records associated with the VA claims file and electronic records, as well as a copy of this remand, and such review must be noted on the medical opinion report.  Based on review of treatment records, clinical findings, and the Veteran's lay statements, the reviewer is requested to provide an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that any additional disability, to include the claimed development of diabetes mellitus, type II, was proximately caused by VA's prescribing of Zyprexa.  To the extent possible, the reviewer should distinguish, and comment upon, any additional disability (or level of disability) caused by this prescription, as opposed to that caused by other factors.

The Veteran has asserted that his VA physician who discontinued the Zyprexa in mid-2007 told him that his diabetes mellitus was secondary to the medication.  VA treatment records include an active medication list from July 2007 which includes Olanzapine 10mg tabs, with instructions to take 1/2 tablet by mouth at bedtime for mood/sleep, and the next-most-recent active medication list, from January 2008, where Olanzapine is no longer listed.  The July 2007 history and physical note states that more than 50 percent of the time was spent in counseling the veteran regarding abnormal glucose readings and possible DM diagnosis.

b.  If the reviewer finds that any additional disability was caused by the prescription of Zyprexa, is it as likely as not (i.e. 50 percent probability or more) that the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA in ordering such treatment, or that any disability due to an event not reasonably foreseeable?

The reviewer is advised that the Veteran contends that, given the fact that the prescribing physician knew of his strong family history of diabetes mellitus, type II, it was negligent to prescribe Zyprexa. 
The term "at least as likely as not" does not mean within the realm of possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.

3.  Thereafter, refer the Veteran's claims file to a VA clinician with appropriate expertise ("reviewer") for a supplemental medical opinion regarding the nature and etiology of the Veteran's hepatitis C.  The relevant documents in the claims file, to include service treatment records and any additional evidence associated with the file as a result of development conducted pursuant to the first remand instruction, should be made available to and reviewed by the reviewer in connection with the opinion(s) to be rendered.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should list all risk factors for hepatitis C, then state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis is related to his military service.  

The reviewer should discuss the Veteran's reported history of risk factors both during military service and since separation from such service.  The reviewer is advised that the Veteran has asserted that he was infected with hepatitis C during the course of his military service through his exposure to blood products (both accidental needle sticks and ungloved contact with blood) working emergency medical service in the course of his MOS duties, a 1974 blood transfusion, tattoos while in Germany, and/or through in-service inoculation utilizing an air gun.  The Veteran's DD Form 214 confirms that he was assigned to the medical corps.  The Veteran also admits to intranasal and intravenous drug use, both during and following service, but has consistently stated that because of his medical knowledge, he has only ever used clean and unshared needles.  The reviewer's attention is additionally directed to the following VA treatment records: August 1996 VAMC record noting "+ Hep C 1977"; January 1996 record stating a history of hepatitis B and hepatitis C; and a November 1995 discharge addendum noting a history of hepatitis C.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.

4.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims of entitlement to service connection for hepatitis C and a left shoulder disability and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from VA's prescription of Zyprexa, to include the development of diabetes mellitus, in light of the expanded record.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


